Order entered November 13, 2018




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-01290-CV

                             BIOTE MEDICAL, LLC, Appellant

                                               V.

 FORGET ABOUT IT, INC., GUNTHER MUELLER, DANIEL D. DENEUI, TERRI J.
     SURESH DENEUI, DUSTIN DENEUI, MICHAEL S. COLE, JANET COLE,
SUTHERLAND SOLUTIONS, LLC, MARK P. BURNS, ANDREA C. JONES, NICOLE
  TURCOTTE, EVEXIAS CAPITAL, LLC, EVEXIAS HEALTH SOLUTIONS, LLC,
EVEXIAS HOLDING CO, LLC, EVEXIAS HRT, LLC, F/K/A HORMONAL HEALTH
    AND WELLNESS CENTERS, LLC, EVEXIAS LORDSON II, LLC, EVEXIAS
     MEDICAL CENTERS, PLLC F/K/A TERRI SURESH ACNP, PLLC A/K/A
HORMONAL HEALTH WELLNESS & SKIN CENTER A/K/A HORMONAL HEALTH
    WELLNESS AND AESTHETICS CENTER A/K/A HORMONAL HEALTH &
 WELLNESS, NILUS, LLC, NORTH AMERICAN CUSTOM LABORATORIES, LLC
   A/K/A PHARMAKEIO A/K/A FARMAKEIO, MARK STAR, AND GET WELL
                     SCOTTSDALE, LLC, Appellees

                      On Appeal from the County Court at Law No. 2
                                  Dallas County, Texas
                          Trial Court Cause No. CC-18-01784-B

                                           ORDER
       Before the Court is BioTe Medical, LLC’s November 7, 2018 agreed motion to realign

the parties. We GRANT the motion. We DIRECT the Clerk of this Court to change the style

of this case to Forget About It, Inc., Gunther Mueller, Daniel D. DeNeui, Terri J. Suresh DeNeui,

Dustin DeNeui, Michael S. Cole, Janet Cole, Sutherland Solutions, LLC, Mark P. Burns, Andrea
C. Jones, Nicole Turcotte, Evexias Capital, LLC, Evexias Health Solutions, LLC, Evexias

Holding Co., LLC, Evexias HRT, LLC, f/k/a Hormonal Health and Wellness Centers, LLC,

Evexias Lordson II, LLC, Evexias Medical Centers, PLLC f/k/a Terri Suresh ACNP, PLLC a/k/a

Hormonal Health Wellness & Skin Center a/k/a Hormonal Health Wellness and Aesthetics

Center a/k/a Hormonal Health & Wellness, Nilus, LLC, North American Custom Laboratories,

LLC a/k/a Pharmakeio a/k/a Farmakeio, Mark Star, and Get Well Scottsdale, LLC,

Appellants/Cross-Appellees v. BioTE Medical, LLC, Appellee/Cross-Appellant.


                                                /s/    ADA BROWN
                                                       JUSTICE